Citation Nr: 1732158	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-46 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent from October 9, 2007, and in excess of 30 percent from September 24, 2009 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent from November 24, 2009 for lumbar spondyloarthrosis and degenerative disc disease (hereinafter Lumbar Disorder/ DDD).



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945.  During active duty the Veteran spent 8 months as a prisoner of war.

The Veteran died in August 2012.  The appellant is the Veteran's surviving spouse. In August 2012, the appellant submitted a timely application, via VA Form 21-534EZ, for DIC, Death Pension and/or Accrued Benefits.  The RO used this application as a request to be considered as the substituted appellant for the Veteran's January 2011 and February 2010 notices of disagreement (NODs).  In corresponding with the appellant, the RO stated, ". . . Based on this information, the written [ ] NOD from the Veteran that was received on January 11, 2011 will continue on your behalf for the purpose of processing the appeal to completion."

The issue of entitlement to an initial disability rating in excess of 10 percent from October 9, 2007, and in excess of 30 percent from September 24, 2009 for PTSD is before the Board of Veteran's Appeals (Board) from a June 2010 rating decision from the Department of Veterans Affairs Regional Office (RO) in New York, New York.

The Board notes the Veteran's claims file shows that VA received the Veteran's VA Form 10-008, Former POW Medical History and VA Form 21-4138, Statement in Support of Claim in October 2007 and not in September 2002, as the forms are dated.  Therefore, the title page reflects entitlement to an initial disability rating in excess of 10 percent for PTSD from October 2007

The issue of entitlement to a disability rating in excess of 20 percent from November 24, 2009 for Lumbar Disorder/DDD is before the Board from a December 2009 rating decision from the RO in New York, New York.

The appellant has not raised the issue of entitlement to special monthly compensation (SMC) and the evidence of record does not indicate its applicability in this matter.  Therefore, it is not reflected as an issue on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From October 9, 2007, the Veteran's PTSD was manifested by occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during significant periods or significant stress, or symptoms controlled by continuous medication.

2.  From September 24, 2009, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

3.  From November 24, 2009, the Veteran's Lumbar Disability/DDD was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  From October 9, 2007, the criteria for an initial rating higher that 10 percent for the Veteran's PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  From September 24, 2009, the criteria for a rating higher that 30 percent for the Veteran's PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

3.  From November 24, 2009, the criteria for a rating higher than 20 percent for the Veteran's Lumbar Disorder/DDD have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

Regarding the duty to notify, once a claim of service connection has been granted, the filing of an NOD with the RO's rating decision of a disability does not trigger additional 38 U.S.C.A. § 5103(a) (West 2014) notice. 
See 38 C.F.R. § 3.159(b)(3) (2016).  Therefore, further VCAA notice is not applicable in this case for either a higher staged disability rating for PTSD or a higher disability rating for Lumber Disorder/DDD from September 2009. See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a claim for service connection has been granted, "the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements," such as the effective date of an initial rating).  Thus, with respect to each of the claims on appeal, VA has fulfilled its duty to notify the appellant.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the increased rating claims for PTSD and Lumbar Disorder//DDD. See 38 U.S.C.A. § 5103A(a)(1) (West 2014); 
38 C.F.R. § 3.159(c) (2016).  VA treatment records, private medical treatment records, and lay statements have been associated with the claims file.

VA's duty to assist includes providing a medical examination of obtaining a medical opinion when necessary to decide a claim. 
See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  

Here, the Veteran was afforded a VA prisoner of war protocol examination and lumbar spine examination in January 2008.  In April 2010, he was afforded both a VA PTSD examination and a VA lumbar spine examination.  He was also afforded a VA lumbar spine examination in December 2011.  The Board notes that an additional examination is not possible because of the Veteran's death; however, an additional examination or opinion would not be necessary to adjudicate the appellant's claims, as the evidence of record is adequate for rating purposes.
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").

As the appellant has not identified any additional relevant evidence concerning the claims, and there is otherwise no indication of outstanding evidence to obtain, the Board concludes that no further assistance to the appellant in developing the facts pertinent to her claims is required for VA to comply with its duty to assist.

II.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). See generally 38 C.F.R. § Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. See 38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27 (2016).

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7 (2016).  Otherwise, VA will assign the lower rating. Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  That is to say, the Board must consider whether there have been times when service-connected disabilities have been more severe than at others, and rate them accordingly.

PTSD

PTSD is rated under 38 C.F.R. § 4.130. Diagnostic Code 9411 (2016).  A 10 percent rating is warranted by occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in 38 C.F.R. § 4.130 (2016) demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.
See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2016). VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2016).

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV"). 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). 

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  
See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

Factual Background

As set forth in his October 2007 Statement in Support of Claim, the Veteran stated that he was shot down during a mission over Berlin; seized upon by civilians who beat him and attempted to hang him; captured, interrogated, and imprisoned by the Gestapo; held in solitary confinement; consigned to a prisoner-of-war camp; and forcibly marched by his captors through freezing rain, snow, and sleet to evade liberation by the advancing Soviet army.  As a result of these experiences, the Veteran contended that he suffered from severely worsening PTSD, manifested by frequent anxiety attacks, irritability, anger, sleep disturbances, flashbacks, anti-social behavior, and severe and frequent depression.

In January 2008, the Veteran was afforded a VA prisoner of war protocol examination.  The examiner reviewed the Veteran's claims file and his medical history.  The examiner included the Veteran's lay accounts of his captivity in Germany during World War II.  In the PTSD component of the examination, the examiner relayed the Veteran's accounts of being aggressive for the past 12 years in the workplace.  The Veteran stated that he believed that this aggressiveness prevented him from reaching his full potential as an executive in his industry.  The Veteran also reported that he was absent from work in the past due to a lack of interest that he attributed to PTSD.  The examiner did note that the Veteran was retired and had not worked for the last 20 years.

As to social functioning and social impairment, the examiner reported that the Veteran divorced his first wife while in service.  The Veteran also reported a "highly contentious relationship" with the appellant.  The examiner noted that, in addition to the appellant, the Veteran lived with his adult daughter, son-in-law, and grandchild.  The appellant, according to the Veteran, convinced him to begin taking anti-depressant medication to control his temper.  The examiner noted that the Veteran did not belong to clubs or organizations and, until recently, avoided other Veterans.  In light of the above, the examiner opined that the Veteran's irritability, marital problems, and general lack of interest in social activities are likely due to PTSD.

As to post-military stressors, the examiner noted that the Veteran did not report any; however, he did state that he periodically abused alcohol in the 1980s and had a DUI conviction.

The examiner provided extensive impressions and observations of the Veteran's mental status.  The Veteran was well-dressed and appropriately groomed, and, moreover, was "an alert man oriented in all spheres."  He made eye contact and displayed behavior appropriate to the interview setting.  His mood was neutral; his affect was mildly constricted but congruent.  The Veteran reported no suicidal or homicidal ideation, intent, or plan.  Speech and thought processes were unimpaired.  The examiner noted that the Veteran spoke at a normal rate and rhythm with normal intonation.  Further, his thinking, according to the examiner, was generally logical and goal directed without formal thought disorder.  The Veteran did not report hallucinations or delusions and his long and short term recall were "grossly intact."  Also noted was adequate concentration for the purposes of the examination.  The Veteran reported adequate maintenance of personal hygiene and competent management of finances, diet, and other daily activities.  Also reported were a lack of panic attacks, phobias, obsessive thoughts or rituals that interfered with life functions.  The Veteran did however report infrequent sleep disturbance, without significant resulting fatigue.  Substance abuse was denied.  The examiner concluded this observational section of the examination by noting that the Veteran exhibited judgment and insight.

As to PTSD military stressors, the examiner recounted the Veteran's wartime capture and imprisonment as stated above, opining these and other events meet DSM-IV criteria for a stressor leading to PTSD.  The noted symptoms and impairment in function included: re-experiences of military event in infrequent nightmares and intrusive thoughts and memories; increased arousal (irritability and occasional insomnia); symptoms of avoidance to avoid reminders of his combat experience; estrangement from others; and periodic loss of interest in routine activities.

The examiner provided a diagnostic impression of relatively mild PTSD that occurred intermittently but never without full remission since he returned to the US after service.  As to axis 1, chronic PTSD order was reported; as to axis II, no diagnosis was provided; axis III was reported through earlier observations; axis IV noted physical health problems and marital conflict; axis V reported a GAF score of 63, reflecting irritability, relative social withdrawal, and occasional re-experiencing symptoms.  The examiner reported that the Veteran's GAF score over the past year was from 61 to 66.  The examiner recommended that the Veteran was competent for VA purposes, namely capable of managing benefits in his own best interests.  The examiner also opined that the Veteran's PTSD is at least as likely as not due to in-service events.

In concluding the examiner commented on the effects of PTSD on occupational and social functioning.  There were signs that symptoms were transient or mild; however, decrease in work efficiency and ability to perform occupational tasks only occurred during periods of significant stress.

The Veteran sought treatment and medication advice for PTSD, irritability, and temper issues at the Northport Veterans Affairs Medical Center (VAMC) in May and June 2008.  The examiner noted the Veteran's history of trauma in combat.  The examiner also noted that the Veteran had a history of drinking heavily in the past but has been sober for the past 13 years

A VAMC psychiatry examination note from September 2009 reported that the Veteran was receiving supportive therapy and exhibiting a good response to it.  An examiner reported that the Veteran's grooming and hygiene were normal; his orientation was full; his motor activity was sedate; his mood was neutral; his affect was appropriate; his attention was normal; his concentration was normal; both his recent and remote recall were normal; his thought processes were normal; and his thought content was unremarkable.  In addition, the examiner reported that the Veteran had neither suicidal nor homicidal ideations.  Judgment, impulse control and insight, according to the examiner, were good.  The examiner reported a GAF of 60 and a diagnostic impression of PTSD, noting that Axis 4 was mild.  

A VAMC social worker's progress notes from May, June, and August 2009 reported the Veteran's mood as euthymic and his affect as positive.  The social work also reported that the Veteran took an active role in group therapy sessions.

In February 2010, the Veteran's daughter submitted a letter describing her impressions of her father's PTSD.  She wrote that from early childhood, she remembered that the Veteran suffered from depression, alcoholism, and "bouts of rage."  Her account included incidents of police arriving at the family house; the Veteran being in severely drunken states; and drunken and anxiety-ridden telephone calls.  Especially distressing were holidays, according to the Veteran's daughter, when the Veteran would have unexpected outbursts of rage and binge drinking.  She wrote that for the past 24 years of her adulthood, the Veteran's rage and depression have not abated; he was only "weakened" by age.

In April 2010, the Veteran's son submitted a letter describing his impressions of the Veteran.  He wrote that he remembered his father came running through the house yelling and screaming at his mother.  The son wrote that he pleaded with the Veteran to end his outburst of anger.  The son also wrote that he craved the Veteran's communication, guidance, and expressions of love, but the Veteran only spoke when he was instructing the son to fish or garden.  With age, according to the son, the Veteran's behavior became more erratic, including bouts of excessive drinking and expressions of anger.  He was reported to become incoherent and belligerent.  The son also wrote that the Veteran yelled on the telephone that he was being followed by Germans with knives when he was doing business there.  Like the Veteran's daughter, the son wrote that the Veteran had drinking binges and would become agitated and paranoid.  At times, according to the son, the Veteran became so unreasonable and intoxicated that he had to be hospitalized to dry out.  After these periods of drying out, the Veteran "appeared as if he [were] on some sort of a time clock, where the emotional stress from his war experiences would reach a boiling point where the top would blow off."  The son further wrote that these consuming emotions led the Veteran to self-medicate and abuse alcohol.

The appellant also submitted several statements about the Veteran's condition and its impact on her family's day-to-day life.  In large part, her accounts mirrored those of her daughter and her stepson.

In April 2010, the Veteran was afforded a VA review examination for PTSD.  The examiner reviewed the Veteran's claims file, reviewed his medical history, and considered his lay accounts.  In review of letters in the file, the examiner noted that the Veteran had a long history of binge drinking, coupled with rages and paranoid and unreasonable behavior.  The examiner, however, reported that substances were not a factor in his current condition.  The examiner reported that that Veteran was taking Lexapro regularly and had been attending a treatment group on a regular basis since 2008.  The Veteran stated that the treatment group decreased his feelings of isolation and irrelevance.  

The examiner reported that the Veteran offered essentially the same complaints as he did in his last VA examination, adding that his family believed that he "glossed over" his emotional difficulties.  Also noted were problems sleeping, loses of temper, brief periods of depression, nervousness in public places, and trouble expressing positive emotion.  The examiner emphasized that the appellant expressed considerable anger that the Veteran was not "receiving the benefits he deserves as a POW," and, moreover, that the Veteran's "rages and drinking had affected {the family's] lives for years."

As to social impairment, the examiner opined that the Veteran continued to lose his temper over minor frustrations; felt isolated from other people; and avoided social contact outside his family circle.

The examiner provided an extensive discussion of his observations of the Veteran's mental status.  Noted among these observations were: appropriate dress; alertness in all spheres and adequate eye contact; unremarkable hygiene; behavior appropriate to an interview setting; neutral mood and constricted but congruent affect.  The examiner reported that the Veteran did not express suicidal or homicidal ideations, intents, or plans.  The Veteran's speech and thought processes were essentially unimpaired, marked by fluency, normal intonation, rhythm, and volume, as well as linearity and logical sequencing.  The Veteran denied both hallucinations and delusions.  The examiner opined that the Veteran's long and short term recall were "grossly intact."  The Veteran did not report panic attacks, obsession or phobias that interfere with his normal functioning.  Judgment and insight were present.  The Veteran reported disturbed sleep patterns that resulted in daytime fatigue.

As to a PTSD assessment, the examiner reported that the Veteran's symptoms met the DSM-IV criteria for PTSD.  These symptoms included: re-experiencing military stressors in intrusive thoughts and memories; increased arousal manifested through insomnia and irritability; signs and symptoms of numbing and avoidance; feelings of alienation from others; and restricted affect.  The examiner further opined that the Veteran might have "downplayed" the severity of his irritability.

As to the effects of PTSD on occupational and social functioning, the examiner reported that the Veteran's PTSD symptoms required continuous medication.  The examiner provided a diagnostic impression of chronic PTSD and assigned a GAF score of 57, to reflect irritability, occasional insomnia, relative social withdrawal, and occasional re-experiencing symptoms.  The examiner also reported that the Veteran had GAF scores between 56 and 66 in the past year. 

VAMC social worker progress notes from May 2010 through February 2011, reported that the Veteran attended group therapy sessions.  The social worker reported strategies for coping with stressful situations.  Specifically, she emphasized the goals of reducing the negative impact that the trauma of war has had on many aspects of life.  The social worker noted that the Veteran consistently attended group sessions and participated constructively.  The Veteran also received individual therapy at this time.  During this period, a treating psychiatrist also reported his drug regimen and provided diagnostic impressions similar to those of the 2008 VA examiner.  Throughout this period, the Veteran's affect was reported as positive.  The progress note of February 2011 reported a GAF score of 45.

In December 2011, the Veteran was afforded a VA examination for PTSD.  The examiner reviewed the Veteran's claims file, medical history, and war accounts of his wartime trauma and symptoms.  The examiner provided a diagnostic impression of PTSD.  The examiner opined that the Veteran's psychosocial and environment problems could be attributed to routine psychosocial problems associated with aging.  A GAF score of 55 was assigned.  As to occupational and social impairment, the examiner indicated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Indicated symptoms included depressed mood, anxiety, and chronic sleep impairment.  Also noted were the Veteran's prescriptions, notably to control temper outbursts.  The examiner indicated that the Veteran re-experienced his traumatic event through recurrent and distressing recollections.  Avoidance, irritability and a sense of a foreshortened future were also mentioned.  The examiner did not indicate that the Veteran expressed symptoms of suspiciousness, panic attacks (weekly or less often), or chronic mild memory loss (such as forgetting names, directions, recent events).

Analysis

Upon review of the evidence of record, from October 9, 2007 the Board concludes that the evidence of record does not warrant a disability rating greater than 10 percent for the Veteran's PTSD.  Likewise, the evidence of record leads the Board to conclude that a disability rating greater than 30 percent is not warranted for the Veteran's PTSD from September 24, 2009.

The January 2008 rating decision granted an initial 10 percent disability rating from October 2007, based upon the fact that the Veteran was a prisoner of war and received a Purple Heart.  The RO noted that these facts were considered evidence of participation in a stressful episode.  As mentioned above, the RO established the effective date as the date in which VA received the Veteran's claim. The RO based the 10 percent disability rating upon a GAF score of 63, indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  As noted above, a 10 percent disability rating for PTSD is warranted for occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

With respect to a higher 30 percent disability rating under Diagnostic Code 9411 under the General Rating Formula, such rating would require occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

As discussed above, the January 2008 VA examiner provided a diagnostic impression of mild PTSD that occurred intermittently, noting that the Veteran had begun to take anti-depressant medication to control his temper.  Opining as to the effects of PTSD on the Veteran's occupational and social functioning, the examiner found signs and symptoms were transient and mild and that decreases in work efficiency and ability to perform occupational tasks only occurred during periods of significant stress.  The examiner further noted that the Veteran did not experience panic attacks and was an alert man in all spheres.  Furthermore, the Veteran's long and short term recall were "grossly intact."

With respect to the General Rating Formula, during this portion of the appeal period, the Veteran's PTSD was manifested by mild or transient symptoms, occasional nightmares and intrusive thoughts.  Regular medication was prescribed to control his temper.  The Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, which would justify a particular rating, and are therefore not dispositive.  See Mauerhan, 15 Vet. App. at 436.  Nevertheless, a review of the evidence of record shows that for the period from October 9, 2007, the Veteran's PTSD caused, at most, mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress and temper and irritability controlled by the regular use of medication.  Thus the Board finds that the 10 percent disability rating assigned adequately portrays any impairment that the Veteran experienced due to his PTSD for the period from October 7, 2007.
The evidence of record does not indicate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  As such, the Board concludes that a disability rating greater than the 30 percent assigned for the Veteran's rating for PTSD from September 2009 is unwarranted.

The June 2010 rating decision granted 30 percent disability rating from September 24, 2009, based upon findings in the 2010 VA examination that the Veteran suffered from sleep disturbance, intrusive memories, and increased irritability and social withdrawal.  The RO also based the rating upon the Veteran's GAF score of 57, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  As noted above, a 30 percent disability rating for PTSD is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

With respect to a higher 50 percent disability rating under Diagnostic Code 9411 under the General Rating Formula, such rating would require occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. Id.

A review of the Veteran's VAMC progress notes from this period of the appeal, in pertinent part, show that the Veteran's mood was euthymic and his affect was positive.  In addition, he was reported to contribute to group therapy sessions actively.  There were no indications that the Veteran's affect was flattened; his speech was circumstantial, circumlocutory, or stereotyped; his memory was impaired.  

Furthermore, the April 2010 and September 2011 VA examiners also reported that the Veteran's speech and thought processes were essentially unimpaired, marked by fluency, normal intonation, rhythm, and volume, as well as linearity and logical sequencing.  The Veteran denied both hallucinations and delusions.  The April 2010 examiner opined that the Veteran's long and short term recall were "grossly intact."  Both the April 2010 and December 2011 examiner reported that the effects of PTSD on the Veteran's occupational and social functioning were manifested primarily in the need to take medication continuously, irritability, insomnia, relative social withdrawal, and re-experiencing symptoms.  The September 2011 examiner did note that the Veteran showed signs of anxiety and a depressed mood; however, the examiner did not indicate that the Veteran showed any signs of suspiciousness, panic attacks, or memory loss.  Moreover, this examiner opined that the Veteran's psychosocial and environment problems were attributable to routine psychosocial problems of aging.

The Board has carefully considered the appellant's, the Veteran's daughter's and the Veteran's son's lay statements concerning the severity of the Veteran's PTSD during this period of the appeal.  The Board acknowledges that each as a lay witness is competent to report the Veteran's actions that they witnessed. See Layno v. Brown, 6 Vet. App. 465, 369-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the respective diagnostic status and behavioral manifestations of PTSD, a psychological disorder involving in-depth knowledge of psychological disorders is beyond the scope of lay observation. See id.  Thus, a determination as to the severity of PTSD is not susceptible of lay opinion and requires highly specialized training in psychiatry or psychology. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  The Board notes that there are no exceptions to the Jandreau doctrine.

With respect to the General Rating Formula, during this portion of the appeal period, the Veteran's PTSD was manifested by insomnia, social withdrawal and occasional re-experiencing symptoms.  The Board notes that regular medication was prescribed to control the Veteran's temper.  The Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, which would justify a particular rating, and are therefore not dispositive.  See Mauerhan, 16 Vet. App. at 436.  Nevertheless, a review of the evidence of record shows that for the period from September 24, 2009, the Veteran's PTSD caused, at most, occupational and social impairment and intermittent periods of decreased performance of occupational tasks, due to depression and sleep impairment.  Thus, the Board finds that the 30 percent disability rating assigned adequately portrays any impairment that the Veteran experienced due to his PTSD for the period from September 24, 2009.
The evidence of record does not indicate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships as required by a disability rating of 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  As such, the Board concludes that a disability rating greater than the 30 percent assigned for the Veteran's initial rating for PTSD from September 24, 2009 is unwarranted.

Thus, resolving doubt in favor of the Veteran, the Board finds that evidence of record supports a 10 percent disability rating for PTSD from October 2007, and a 30 percent disability rating for PTSD from September 2009. See 38 U.S.C.A. § 5107 (West 2014);  8 C.F.R. § 4.130, Diagnostic Code 9411(2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Mauerhan, 16 Vet. App at 436; see also 38 C.F.R. § 3.344(a) (2016) (providing that VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability and compensation).

In summary, the preponderance of evidence is against assigning a disability rating in excess of 10 percent from October 9, 2007, and assigning a disability rating in excess of 30 percent from September 24, 2009.  A 10 percent disability rating from October 9, 2007 and a 30 percent disability rating from September 24, 2009 contemplates the frequency, severity, and duration of the Veteran's PTSD symptoms.  Furthermore, a 10 percent disability rating from October 9, 2007 and a 30 percent disability rating from September 24, 2009 are based upon the evidence of record rather than any isolated medical finding or assessment of level of disability.  See 38 C.F.R. § 4.126(a) (2016).




Lumbar Disorder/ DDD

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; see also 38 C.F.R. § 4.59 (2016)(discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  
38 C.F.R. § 4.45 (2016).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2016).  Although the first sentence of 38 C.F.R. § 4.59 (2016) refers only to arthritis, the regulation applies to joint conditions other than arthritis.  
Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  
Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40 (2016)).

The final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements. Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements. Id. at 354.

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The general rating formula for disease and injuries of the spine is laid out in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016). 

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Factual Background

As set forth in the February 2010 NOD, submitted by the Veteran's representative, VA reduced the Veteran's Lumbar Disorder/DDD disability rating from 40 percent to 20 percent based on the erroneous basis that his Lumbar Disorder/DDD had improved.  Rather than improvement, the representative contended that pain medication merely allowed the Veteran to function.

In November 2009, the Veteran was afforded a VA lumbar spine examination.  The examiner reviewed the Veteran's claims file, medical history, and considered his lay statements about his lumbar spine condition.  The examiner noted that the Veteran reported intermittent low back pain, exacerbated by slouching, and sitting on different types of chairs.  As to pain, the examiner noted that it appeared to be axial in nature and did not radiate into the Veteran's lower limbs.  The Veteran denied having radicular type pain; sensory or motor deficits of the lower extremities; or any severe flare-ups of pain especially over the course of the last two years.  The Veteran neither used a cane nor an assistive device inside.  Also reported was the fact that the Veteran had a history of polyarthritis secondary to rheumatoid arthritis that gave the Veteran symmetrical joint pain.

As to present complaints, the examiner stated that the Veteran reported that there were no significant changes since he was last examined in 2007.  The Veteran stated that his back pain increased when he rose out of a chair but resolved within a few steps.  The Veteran stated that his pain intensity was 6 on a 10 point scale.  The Veteran stated that he only used a cane when outside.

The examiner conducted a physical examination and provided objective findings.  Forward flexion was to 60 degrees; extension was to 25 degrees; lateral bending on the left was to 20 degrees; lateral bending to the right was to 20 degrees; left rotation was to 15 degrees; and right rotation was to 20 degrees.  The Veteran had no skin lesions, ulcers, or significant edema.  The Veteran could stand on both his heels and toes without signs of comparative weakness.  Sensation was intact to light touch and pain in the lower extremities.  Reflexes were +2 and symmetrical under distraction.

Motor function including dorsiflexion, plantar flexion, great toe flexion and foot eversion, biceps, quadriceps, and hamstrings were 5/5, without signs of comparative weakness.  EHL was also 5/5.  The examiner reported that sitting and then straight leg raise was negative for dural tension, although the Veteran had some hamstring tension.  Kemp test posterior oblique extension for both the right and the left essentially produced no pain.

In a prone position, according to the examiner, the Veteran had some discomfort with P to A pressure over L3-L4 predominating.  No significant pain was noted down the lumbosacral spine.  The SI joints were not tender.  Muscle spasm and splinting were not present.  The examiner also reported that Naclas, Yeomans, Ely testing positive for quadriceps tension, but there was no replication of back pain.  Supine straight leg raising was negative for dural tension.  Further, examination of the hips demonstrated some slight restrictive range of motion; however, the examiner opined that the range-of-motion of the hips was normal for a person the Veteran's age. With internal rotation, there was no capsular pattern.

The examiner reviewed a January 2008 x-ray of the Veteran's lumbar spine, which included an A to P lumbar spine series.  Slight curvature of the lumbar spine, with convexity to the left associated with a slight pelvic tilt to the left, was noted.  The lordotic curve was maintained; vertebral body heights were maintained.  The examiner reported that multilevel degenerative joint disease was present and most severe at L5-S1 with multilevel fact joint arthrosis.  The pedicles, lamina, spinous, and traverse process were intact.  Both SI joints were open.  Further, Baastrup's disease was present along the spinous processes.  The examiner provided diagnostic impressions of DDD and facet arthrosis.  At to functional loss with use, the examiner opined that according to DeLuca criteria, there was no additional limitation after repetitive use.  Range-of-motion repetitively caused no pain, weakness, or lack of endurance.  Moreover, the Veteran has had no episodes of incapacitating pain over the course of the last 12 months.  And, the Veteran stated that he had no significant flare-ups, except for what was associating with sitting postures in certain chairs.

In April 2010, the Veteran was afforded a VA lumbar spine examination.  The examiner reviewed the Veteran's claims file, medical history, and considered his lay statements about his lumbar spine condition.  The examiner reported that the Veteran complained of lower back midline over the spinous processes with radiation to the buttocks and lateral aspect of the thighs.  The condition occurred more to the right than to the left and worsened with sitting, decreased standing, and walking.  The Veteran complained of night cramps.  Also, the Veteran complained of pain when he put on shoes and extended his legs.  The Veteran characterized this pain as "tingling and [a] pins and needle sensation" in the lower extremities and right upper extremity.  The Veteran stated that this pain rated 7 to 8 in a 10 point scale, and duration and frequency were constant.  The Veteran stated that he had flare-ups on a daily basis, stiffness, fatigability, lack of endurance, decreased motion, numbness, and paresthesia in the lower extremities and right upper extremity. The Veteran denied any incontinence of the bladder or bowels.  He also denied any recent incapacitating episodes where he was prescribed bedrest over the past year.

As to walking and assistive devices, the Veteran stated that he used a walker at home on a limited basis and he did not use a back brace.  The Veteran stated that he had a history of falling.  As to functional assessment, the Veteran described difficulties with daily life activities like dressing and walking; he also stated that he could not participate in sports or recreational activities.

Physical examination of the thoracolumbar spine included observations that thoracolumbar posture was kyphotic.  There was tenderness to palpation over the lower spinal processes L4-S1 and over the lower lumbar paravertebral musculature.  Some tenderness to percussion was noted, but there was no gross spasm.  Forward flexion was to 75 degrees with pain at 70 degrees.  The Veteran was able to sit in a chair at 90 degrees forward flexion.  Extension was to 15 degrees with pain at 15 degrees; left lateral flexion was to 15 degrees with pain at 15 degrees; right lateral flexion was to 25 degrees with pain at 25 degrees; left lateral rotation was to 20 degrees with pain at 20 degrees; right lateral rotation was to 30 degrees.  Following three repetitions of range-of-motion forward flexion, left lateral rotation, and right lateral rotation to meet the DeLuca criteria range-of-motion remained unchanged.  There was fatigability and lack of endurance with unsteadiness on standing with repetitive range-of-motion.

Patellar reflexes were 2+ bilaterally.  The Achilles reflex was 1+ bilaterally.  Neither clonus nor foot drop was noted.  Motor strength of the upper and lower extremities was 5-/5 bilaterally.  Vasculature was symmetrical of the upper and lower extremities, which were warm.  Femoral, popliteal, dorsalis pedis and posterior tibial pulses were intact.  The examiner reported that the Veteran was unsteady without a cane.  Straight leg raising from both seated and supine positions proved negative bilaterally.

April 2010 x-rays of the lumbosacral spine revealed slight dextroscoliosis between L3 and L5.  The lordotic curve was maintained and the vertebral body heights were normal.  Advanced degenerative disc narrowing was present at L4-S1 and to a lesser extent of L1-L2 and L2-L3.  Marked facet joint arthrosis was seen from L3-L4 through L5-S1.  The pedicles, lamina, spinous and traverse processes were intact.  Both sacroiliac joints were open.

The examiner provided diagnostic impressions of : dextroscoliosis third lumbar-fifth lumbar; advanced degenerative disk narrowing fifth lumbar-first sacral and to lesser extent first lumbar-second lumbar and second lumbar-third lumbar; and marked facet joint arthrosis from third lumbar-fourth lumbar through fifth lumbar-first sacral.

In an August 2010 letter from Dr. B., the Veteran's private treatment provider, wrote that he treated the Veteran for spondyloarthropathy and concurrent osteoarthritis.  Dr. B. wrote that when he first treated the Veteran in 2008 he was unable to walk because of severe inflammatory arthritis.  Dr. B. wrote that the Veteran has shown significant improvement through a combined use of medications.  Dr. B. also wrote that the Veteran still experienced significant difficulties with daily life, including picking up clothing from the floor and walking two miles.  Dr. B. included an x-ray report which, in pertinent part, reflected the findings in the April 2010 VA report.

In December 2011, the Veteran was afforded a VA lumbar spine examination.  The examiner reviewed the Veteran's claims file, medical history, and considered his lay statements about his lumbar spine condition.  The examiner provided a diagnostic impression of DDD and facet joint anthropathy.  The examiner noted that the Veteran was unable to do basic household chores due to back pain.  The Veteran also indicated that he could not stand for a long time and had difficulty climbing stairs.  The Veteran reported that he did not experience flare-ups that impact the function of his thoracolumbar spine.

Forward flexion was reported to 70 degrees with pain at 60 degrees; extension was to 10 degrees with pain at 5 degrees; right lateral flexion was to 15 degrees with pain at 10 degrees; left lateral flexion was to 15 degrees with pain at 10 degrees; right lateral rotation was to 20 degrees with pain at 15 degrees; left lateral rotation was to 20 degrees with pain at 15 degrees.  The Veteran was unable to perform repetitive testing with 3 repetitions due to increased pain.

The examiner reported that the Veteran had functional loss or impairment of the thoracolumbar spine, demonstrated by less movement than normal.  Also noted were pain on movement; localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine; and guarding and/or muscle spasm, without abnormal gait or spinal contour.

As to muscle strength testing, hip flexion on the right and left was 4/5; knee extension on the right and the left was 4/5; ankle plantar flexion on the right and left was 4/5; ankle dorsiflexion on the right and left was 4/5; and great toe extension on the right and left was 4/5.  4/5 indicated active movement against some resistance.  The examiner reported that the Veteran had no muscle atrophy.

As to reflexes, knee on right and left was 3+, and ankle on right and left was 1+.  3+ indicated hyperactive without clonus; 1+ indicated hypoactive.  As to sensation to light touch, the upper anterior thigh (L2) on the right and left was normal; the thigh/knee (ls/4) on the right and left was normal; the lower leg/ankle (L4/L5/S1) was normal on the right and decreased on the left; and the foot/toes (L5) was normal on the right and the left.

Straight leg testing was positive.

Radiculopathy with moderate intermittent pain was indicated in the right and left lower extremities; however, there were no indications of paresthesia, dysesthesia or excruciating pain.  The examiner characterized the radiculopathy as radiating back pain into the postero-lateral thighs bilaterally, involving the right and left L4/L5/S1/S2/S3 nerve roots.  The severity of the radiculopathy on the right and left was moderate.  The examiner reported no other neurological abnormalities related to the thoracolumbar spine, including bowel or bladder problems.  Also, there were no signs of IVDS.  The examiner noted that the Veteran used an assistive device, namely a walker, on a regular basis.

Review of imaging studies showed that the Veteran had arthritis and no vertebral fractures.  X-ray impressions included slight dextroscoliosis between L-3 and L-5; advanced narrowing at L1-L2, marked fact joint arthrosis from L-3-L4 through L5-S1; and atherosclerotic calcification of a normal caliber abdominal aorta and its branches.

The examiner opined that there were no essential changes from the last study that was performed in January 2008.  As to functional impact, the examiner opined that the Veteran's thoracolumbar condition did not impact his ability to work.

Analysis

Upon review of the evidence of record, for the period from November 24, 2009, the Board concludes that the evidence of record does not warrant a disability rating greater that 20 percent for the Veteran's Lumbar Disorder/ DDD.

The December 2009 rating decision granted a 20 percent disability rating from November 24, 2009, based upon the results of the results of the November 2009 VA lumbar spine examination.  As mentioned above, a 20 percent rating is warranted by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

With respect to a 40 percent disability rating, forward flexion of the thoracolumbar spine must 30 degrees or less; or there must be favorable ankylosis of the entire thoracolumbar spine.

The November 2009 VA examiner reported forward flexion to 60 degrees.  The examiner reported no favorable ankylosis of the entire thoracolumbar spine.  There were no indications of flare-ups; however, the examiner opined that the Veteran had functional difficulties with daily activities like dressing and walking.  The Board notes that the functional loss and impairment noted is not compensable under the standards of De Luca or Mitchell. See DeLuca, 8 Vet. App. at 206 (noting that 38 C.F.R. § 4.40 (2016) provides that "it is essential that the [rating] decision . . . adequately portray the functional loss."); see also Mitchell, 25 Vet. App. at 37 (noting that 38 C.F.R. § 4.40 (2016) describes "possible manifestations of functional loss: decreased or abnormal excursion, strength, speed, coordination, or endurance [and] the imperative that the medical examination express; some of the potential causes of functional loss: missing bones or muscles, deformity, defective innervation, or pain.")

The April 2010 VA examiner reported forward flexion to 75 degrees.  The examiner reported no favorable ankylosis of the entire thoracolumbar spine.  At this examination, the Veteran reported that he had daily flare-ups of stiffness, fatigability, lack of endurance, decreased motion numbness, and paresthesia in the lower extremities and right upper extremity; however, the Veteran also stated contradictorily that he had experienced no incapacitating episodes of pain over the course of the last 12 months.  The examiner opined that the Veteran had no functional loss with use according to the DeLuca factors.  Here, the Board acknowledges as a lay witness, the Veteran was competent to report his symptoms. See Layno, 6 Vet. App. 465, 466, 369-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the clinical limitations and severity of a thoracolumbar spinal condition is beyond lay observation. See id.  Thus a determination as to the clinical limitations and the severity of a thoracolumbar spinal condition is not susceptible of lay opinion and requires highly specialized medical training.  See Jandreau, 492 F.3d at 1372, 1377 (providing that the question of whether lay evidence and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  The Board notes that there are no exceptions to the Jandreau doctrine.

In light of the Jandreau doctrine, the Board finds the examiner's opinion to the most probative evidence as to the issue of the Veteran's functional loss due to his thoracolumbar condition.  Therefore, The Board finds that the functional loss and impairment noted is not compensable under the standards of De Luca or Mitchell. See DeLuca, 8 Vet. App. at 206 (noting that 38 C.F.R. § 4.40 (2016) provides that "it is essential that the [rating] decision . . . adequately portray the functional loss.");  see also Mitchell, 25 Vet. App. at 37 (noting that 38 C.F.R. § 4.40 (2016) describes "possible manifestations of functional loss: decreased or abnormal excursion, strength, speed, coordination, or endurance [and] the imperative that the medical examination express; some of the potential causes of functional loss: missing bones or muscles, deformity, defective innervation, or pain.")

The December 2011 examiner reported forward flexion to 70 degrees.  The examiner reported no favorable ankylosis of the entire thoracolumbar spine.  The examiner opined that the Veteran had functional loss and impairment of the thoracolumbar spine demonstrated by "less movement than normal."  As was the case in November 2009 and April 2010, the Board notes that the functional loss and impairment noted is not compensable under the standards of De Luca or Mitchell. See DeLuca, 8 Vet. App. at 206 (noting that 38 C.F.R. § 4.40 (2016) provides that "it is essential that the [rating] decision . . . adequately portray the functional loss.");  see also Mitchell, 25 Vet. App. at 37 (noting that 38 C.F.R. § 4.40 (2016) describes "possible manifestations of functional loss: decreased or abnormal excursion, strength, speed, coordination, or endurance [and] the imperative that the medical examination express; some of the potential causes of functional loss: missing bones or muscles, deformity, defective innervation, or pain.")

In sum, the evidence of record does not indicate forward flexion of the thoracolumbar spine was 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Furthermore, the most probative evidence of record does not show compensable functional loss due to flare-ups of pain, fatigability, incoordination pain on movement, and weakness. 
See DeLuca, 8 Vet. App. at 206.  A 20 percent disability from November 24, 2009 contemplates the severity of the Veteran's Lumbar Disorder/DDD symptoms.

The preponderance of evidence is against assigning a disability rating in excess of 20 percent for the Veteran's Lumbar Disorder/DDD from November 24, 2009. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent from October 9, 2007, and in excess of 30 percent from September 24, 2009 for posttraumatic stress disorder, is denied.

Entitlement to a disability rating in excess of 20 percent from November 24, 2009 for lumbar spondyloarthrosis and degenerative disc disease, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


